
	
		III
		110th CONGRESS
		1st Session
		S. RES. 406
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2007
			Ms. Collins (for
			 herself, Mr. Biden,
			 Mrs. Dole, Mr.
			 Coleman, Mr. Lieberman,
			 Mr. Levin, Ms.
			 Snowe, Mr. Johnson,
			 Mr. Smith, Mrs.
			 Feinstein, Mrs. Clinton,
			 Ms. Landrieu, and
			 Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Urging the Government of the Kingdom of
		  Saudi Arabia to overturn the sentence of the Girl of
		  Qatif.
	
	
		Whereas, in March 2006, the then-teenage woman known in
			 media reports as the Girl of Qatif was abducted and raped by 7
			 men;
		Whereas the Girl of Qatif endured
			 significant physical and emotional harm as a result of her rape—a crime that
			 was neither her fault nor acceptable under any circumstances;
		Whereas, in October 2006, the General Court in Qatif,
			 Saudi Arabia sentenced the 7 rapists to prison terms ranging from 10 months to
			 5 years, but also sentenced the victim to 90 lashes for being alone in a car
			 with a man to whom she was not related;
		Whereas, on November 13, 2007, when the Girl of
			 Qatif appealed the decision of the General Court with her attorney,
			 Abdul-Rahman al-Lahem, the victim’s sentence was increased to 200 lashes, a
			 6-month prison term was added, and the prison terms of the rapists were
			 increased to 2 to 9 years;
		Whereas, also on November 13, 2007, the General Court
			 suspended Abdul-Rahman al-Lahem’s license to practice law, and he was summoned
			 to appear before a disciplinary committee of the Ministry of Justice of Saudi
			 Arabia on December 5, 2007, for allegedly misrepresenting legal subjects
			 through the media to confuse the judicial establishment’s image and thus
			 harming the country, but his hearing was postponed to an unspecified
			 date;
		Whereas, on November 20 and 24, 2007, the Ministry of
			 Justice issued statements on the case of the Girl of Qatif,
			 alleging that the victim was guilty of an illegal affair that is
			 religiously prohibited, that she was in an indecent
			 condition at the time of her abduction, and that the main reason
			 for the occurrence of the crime was that the victim and her
			 accompanying person violated the provisions of Islamic law, but
			 Abdul-Rahman al-Lahem has denied these accusations;
		Whereas, when asked about the case of the Girl of
			 Qatif on November 20, 2007, Department of State spokesman Sean
			 McCormack stated, We have expressed our astonishment at such a sentence.
			 I think that when you look at the crime and the fact that now the victim is
			 punished, I think that causes a fair degree of surprise and astonishment. But
			 it is within the power of the Saudi Government to take a look at the verdict
			 and change it;
		Whereas, on November 27, 2007, the Foreign Minister of
			 Saudi Arabia, Prince Saud bin Faisal bin Abd al-Aziz Al Saud, stated that the
			 judiciary of Saudi Arabia would further review the case of the Girl of
			 Qatif;
		Whereas the Department of State’s 2006 Country Report on
			 Human Rights Practices in Saudi Arabia (referred to in this preamble as the
			 2006 Country Report), released on March 6, 2007, cited significant human
			 rights problems, including infliction of severe pain by
			 judicially sanctioned corporal punishments, denial of fair
			 public trials, exemption from the rule of law for some
			 individuals and lack of judicial independence, and significant
			 restriction of civil liberties—freedoms of speech and press, including the
			 Internet; assembly; association; and movement;
		Whereas the 2006 Country Report also stated that Islamic
			 law, or Shari’a, prohibits abuse and violence against all innocent persons,
			 including women, yet reportedly spousal abuse and other forms of violence
			 against women were common problems, although the Government did not keep
			 statistics on such violence and abuse;
		Whereas the 2006 Country Report also cited complaints that
			 judges often acted capriciously and did not base judgments on precedent,
			 leading to widely divergent rulings;
		Whereas the 2006 Country Report also stated that, A
			 woman’s testimony does not carry the same weight as a man. In a Shari’a court,
			 the testimony of one man equals that of two women;
		Whereas the Universal Declaration of Human Rights, done at
			 Paris December 10, 1948, stipulates that all human beings have the right to
			 security of person, that, All are equal before the law and are entitled
			 without any discrimination to equal protection of the law, and that,
			 No one shall be subjected to torture or to cruel, inhuman, or degrading
			 treatment or punishment;
		Whereas the legal system of Saudi Arabia is based on
			 Shari’a and does not mandate specific punishments for many offenses, leaving
			 judges with wide discretion in issuing verdicts; and
		Whereas, in October 2007, the King of Saudi Arabia,
			 Abdullah bin Abd al-Aziz Al Saud, issued a decree to reform aspects of the
			 country’s judicial system, including new training for judges, changes to the
			 appeals process, and the establishment of two supreme courts to replace the
			 Supreme Judicial Council as the final recourse after courts of first instance
			 and appellate courts: Now, therefore, be it
		
	
		That the Senate—
			(1)respects the
			 sovereign rights of the Kingdom of Saudi Arabia;
			(2)welcomes the
			 commitment of the Government of the Kingdom of Saudi Arabia to reform its
			 judicial system;
			(3)condemns sexual
			 violence in all forms;
			(4)urges the
			 Government of the Kingdom of Saudi Arabia to undertake robust efforts to
			 address the significant problem of violence against women in the society of
			 Saudi Arabia, to promote equal treatment of women in the country’s legal
			 system, and to ensure that victims of sexual violence are not punished for the
			 crimes committed against them and have access to and recourse through the
			 country’s legal system to bring the perpetrators of such violence to
			 justice;
			(5)urges the
			 Government of the Kingdom of Saudi Arabia to overturn the sentence of the
			 Girl of Qatif of 200 lashes and 6 months in prison; and
			(6)expresses
			 solidarity with the Girl of Qatif and the women of Saudi Arabia
			 in their efforts to address violence against women and attain equal treatment
			 in their country's legal system, and with the many citizens of Saudi Arabia who
			 were outraged by the sentence of the Girl of Qatif.
			
